United States Court of Appeals
                       For the First Circuit

No. 01-2342
   OPEN SOFTWARE FOUNDATION, INC., and HEWLETT PACKARD COMPANY
                     Plaintiffs, Appellants,
                                  v.

              UNITED STATES FIDELITY AND GUARANTY CO.,
                        Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. George A. O'Toole, U.S. District Judge]



                                Before
                 Torruella and Lipez, Circuit Judges,
               and Schwarzer, Senior District Judge.*



     Eric R. Little, with whom David A. Gauntlett, Gauntlett &
Associates, Stephen G. Hennessy, and Corcoran, Fitzgerald &
Hennessy, LLC were on brief, for appellants.

     David M. Ostrander, with whom James S. Greenan, Greenan,
Peffer, Sallander & Lally, LLP, John Graceffa, and Morrison,
Mahoney & Miller were on brief, for appellee.


                            October 4, 2002

______________________
     *Of the     Northern   District     of   California,   sitting   by
designation.
          LIPEZ,      Circuit       Judge.       Plaintiffs     Open    Software

Foundation (OSF) and Hewlett-Packard (HP) brought this diversity

action against USF&G, their general commercial liability insurer,

claiming that USF&G had a duty to defend a lawsuit filed against

them by Addamax Corporation, a software manufacturer.1                 After OSF

decided not to bundle Addamax security software into its UNIX-based

operating system, Addamax sued OSF in 1989, alleging that it was a

price-fixing purchasing pool. The litigation continued until 1998,

when we affirmed Judge Tauro's grant of summary judgment to OSF.

See Addamax v. Open Software Foundation, 152 F.3d 48 (1st Cir.
1998).   OSF's general commercial liability policy with USF&G

obliged the insurance company to indemnify OSF for liability
incurred in suits based on a range of activities classified, inter

alia, as "personal injury" or "advertising injury".

          We    agree      with    the    district     court   that    Addamax’s
complaints,    read   in    conjunction        with   all   relevant   extrinsic
evidence cited by OSF, neither stated nor adumbrated a claim for

damages resulting from a "personal injury" or "advertising injury"
defined in the policies.          Consequently, we conclude that USF&G had
no duty to defend the Addamax litigation, and we affirm the

decision of the district court granting summary judgment to USF&G.


     1
      Both OSF and Hewlett-Packard (HP), one of OSF's sponsors,
filed this action against USF&G. USF&G claims that HP should not
be permitted to sue because it failed to tender the claim to USF&G
in a timely fashion.    In light of our determination that OSF's
claims lack merit, HP's identical claims against OSF must
necessarily fail as well.    Therefore, we need not address the
question of whether HP properly brought suit.     For the sake of
convenience, we refer to the plaintiffs as OSF.

                                         -2-
                             I. Background

           Organized in 1988 by seven computer hardware and software

companies (the "sponsors"), pursuant to the National Cooperative

Research Act of 1984, 15 U.S.C. §§ 4301-05 (1993), OSF was tasked

with designing and marketing a UNIX-based operating system known as

OSF/1 that would become an industry standard for UNIX users.            To

induce other companies to develop components for its operating
system, OSF formulated various "requests for technology" (RFTs),

which essentially offered competing suppliers the opportunity to

submit their products to be integrated into the OSF/1 operating
system.
           One necessary component of the operating system was
security software.    In November, 1989, OSF solicited two software

developers, Addamax Corporation (Addamax) and Secureware, to submit
their security technologies for evaluation.           Roughly one year
later,    OSF   selected   Secureware's   security   technology    to   be

incorporated into OSF/1.
            In April, 1990, Addamax's counsel sent a demand letter to
OSF claiming that its decision to "bundle" Secureware software into
OSF/1 violated federal and state antitrust laws, and threatening

litigation if the alleged violations were not remedied.           When OSF

failed to respond to these demands, Addamax filed a complaint

against OSF and two of its sponsors, Hewlett-Packard and Digital

Electric Corporation.       Addamax alleged that the sponsors and

members of OSF were a "buyers' cartel" that conspired to coerce

software makers into offering their products to OSF at prices below

                                  -3-
fair market value.2   The complaint summarized Addamax's claims as

follows:

           This is an action to recover damages and obtain
           permanent injunctive relief against the Open
           Software Foundation, Inc. ("OSF"), Digital
           Equipment Corporation ("DEC"), and Hewlett-
           Packard Company ("H-P") for violations of
           federal and state antitrust laws, unfair trade
           practice law, and the common law of the
           Commonwealth of Massachusetts . . . . OSF acts
           as an illegal cartel through which its
           Sponsors . . . have illegally combined,
           contracted, or conspired to exercise their
           aggregate market power by, among other things,
           fixing prices for the software technology OSF
           acquires from software developers; setting a
           price ceiling in certain software markets;
           allocating product markets among the Sponsors;
           and boycotting certain independent software
           developers, including [Addamax].        The net
           effect, among others, of the defendants'
           activities has been and will be to unlawfully
           and unreasonably restrain trade, substantially
           lessen competition among purchasers of software,
           drive independent software developers out of
           business, and reinforce the strong market
           positions of OSF and its Sponsors.


Of the nine counts in the complaint, the first seven were based on

federal or state antitrust statutes. The eighth count alleged that

OSF's operations constituted "unfair methods of competition and

unfair or deceptive acts or practices" in violation of Mass. Gen.

Laws ch. 93A, §§ 2 and 11 ("Chapter 93A").   The ninth count alleged

that OSF and its sponsors "intentionally and improperly interfered


     2
      An unabridged account of the claims and their disposition
may be found in the opinions Addamax v. Open Software Found., 964
F. Supp. 549 (D. Mass. 1997), and Addamax v. Open Software Found.,
152 F.3d 48 (1st Cir. 1998). The district court's decision in this
case provides a concise summary of these two cases.       See Open
Software Found., Inc. and Hewlett-Packard Corp. v. United States
Fid. and Guar. Co., 2001 WL 1298878 (D. Mass. 2001).

                                -4-
with       Addamax's   actual   contractual      relations   and       prospective

contractual relations."         Approximately two years after filing its

original complaint, Addamax filed an amended complaint to include,
inter alia, more detailed allegations describing and illustrating

OSF's practice of coercing independent software vendors to license

their products at below-market prices.3
               OSF and HP successfully defended the Addamax suit.               We

"found that antitrust violations, even if they were assumed to have

occurred, were not a material cause of Addamax's failure in the

line of business at issue," and accordingly affirmed the district

court's grant of summary judgment to OSF.             Addamax Corp. v. Open

Software Found., 152 F.3d 48, 50 (1st Cir. 1998).

              Anticipating the costs of defending the Addamax suit,
OSF's corporate counsel sent a letter to USF&G on March 5, 1992,

requesting that they defend the claim pursuant to the primary and

excess liability        policies   issued   by    USF&G.     In    a   memorandum
appended to the letter, OSF's associate general counsel, Sue

Schlener, argued that the Addamax claims were covered by OSF's

policy with USF&G under the "advertising injury" or "personal

injury" clauses of the policies. After consulting outside counsel,

USF&G notified OSF on August 25, 1992, that it did not consider any

       3
      Under Massachusetts law, allegations contained in any version
of the complaint may trigger an insurer's duty to defend.       See
Lumbermen's Mut. Cas. Co. v. Belleville Indus., Inc., 555 N.E.2d
568, 575 (Mass. 1990) ("[U]ntil there is an unalterable
determination as to the nature of the underlying claim, any
declaration of rights concerning the insurer's duty to defend
cannot be conclusive."). Accordingly, we use the term "complaints"
in our discussion of the case to refer collectively to Addamax's
original complaint and first amended complaint.

                                      -5-
of the claims to fall within the coverage furnished by the primary

and excess liability policies, and therefore declined to accept

tender of the defense.
            Approximately six years later, OSF filed this lawsuit

against USF&G while Addamax's appeal in the underlying action was

still pending before this court.      Claiming that USF&G had a duty to
defend the Addamax claim, OSF requested a declaratory judgment to

this effect as well as damages in the amount of reasonable defense

costs.   OSF specifically contended that Addamax's suit alluded to

"personal    injuries,"   including    defamation,   and   "advertising

injuries," including unfair competition; and asserted that since

both types of claims were listed in USF&G's general and excess

liability policies, USF&G had a duty to defend.        In a thoughtful
opinion, the district court found both arguments unpersuasive and

granted USF&G's motion for summary judgment.      OSF appeals, arguing

that both the personal injury and advertising injury clauses of the
GCL triggered a duty to defend.



                   II. Interpreting the Policies

            Like most other jurisdictions, Massachusetts imposes a

broad duty to defend on insurers: "[i]t is axiomatic that an

insurance company's duty to defend is broader than its duty to

indemnify." Boston Symphony Orchestra v. Commercial Union Ins. Co.,

545 N.E.2d 1156, 1158 (Mass. 1989).        The Supreme Judicial Court

(SJC) has observed that the duty to defend "is based on the facts

alleged in the complaint and those facts which are known by the

                                 -6-
insurer."       Boston Symphony, 545 N.E.2d at 1158.          Thus, the insurer

must       accept   tender   of   a   defense   if   the   complaints   state   or

adumbrate4 a covered claim when read in light of extrinsic facts5
bearing some relevance to the allegations that the plaintiff did

not specifically include in the complaint, but were nonetheless

known or readily knowable by the insurer when the defense was
tendered:

               [T]he question of the initial duty of a
               liability   insurer   to  defend   third-party
               actions against the insured is decided by
               matching the third-party complaint with the
               policy provisions: if the allegations of the
               complaint are "reasonably susceptible" of an
               interpretation that they state or adumbrate a
               claim covered by the policy terms, the insurer
               must undertake the defense. . . . Otherwise
               stated, the process is one of envisaging what
               kinds of losses may be proved as lying within
               the range of allegations of the complaint, and
               then seeing whether any such loss fits the
               expectation of protective insurance reasonably
               generated by the terms of the policy.


Continental Cas. Co. v. Gilbane Bldg. Co., 461 N.E.2d 209, 212

(Mass. 1984) (quoting Sterilite Corp. v. Continental Cas. Co., 458
N.E.2d 338, 340-41 (Mass. 1984) (citations and footnote omitted)).


       4
      We follow the district court in defining "to adumbrate" to
mean "'to give a sketchy representation of; outline broadly,
omitting details (there was only time to adumbrate the plan)' or
'to suggest, indicate, or disclose partially and with a purposeful
avoidance of precision (the meaning of the poem is adumbrated in
its title).'" OSF, 2001 WL at *3 n.1 (quoting 1 Webster's Third New
International Dictionary 30 (1981)); see also Random House
Webster's College Dictionary 19 (1992) (defining adumbrate to mean
"to give a faint image or indication of; outline or sketch").
       5
      When the parties refer to "extrinsic facts," which they often
do, we understand them to mean facts not referenced within the
complaint.

                                         -7-
            Determining whether complaints "adumbrate" a claim can be

a difficult interpretive exercise.             OSF and USF&G advance widely

varying accounts of how the court, applying Massachusetts law, is
to    analyze   the    complaints    and    facts    extrinsic   to   them     when

"envisaging what kinds of losses may be proved as lying within the

range of allegations of the complaint."              Continental Cas. Co., 458
N.E.2d at 212.       USF&G argues that "even if facts exist extrinsic to

the    complaint      which,    if   they    were    pleaded,    would     trigger

coverage . . . [t]here is no duty to defend" if the "allegations of

the    complaint     are    unambiguously    outside    the   scope   of    policy

coverage."      OSF rejects this characterization of Massachusetts law

and largely rests its case on the proposition that USF&G had a duty

to defend OSF because Addamax could have sued for a covered

personal or advertising injury on the basis of facts outside the

complaints that were "known or readily knowable by the insurer."

State Mutual Life Assurance Co. v. Lumbermen's Mutual Casualty Co.,

874 F. Supp. 451, 456 (D. Mass. 1995).

            Massachusetts courts generally use extrinsic facts (such
as those set forth in demand letters to the insurer) to aid

interpretation of the complaint, and not as independent factual

predicates for a duty to defend. In attempting to "envisag[e] what

kinds of losses may be proved as lying within the range of

allegations     of    the   complaint,"      the    insurer   must   examine    the

plaintiff's allegations in conjunction with facts that it knows or

readily should know in order to determine whether coverage exists

under the policy.           Boston Symphony, 545 N.E.2d at 1158, 1160.


                                       -8-
However, the insured cannot, "in the absence of a complaint that

requires coverage, force its insurer to defend the insured by

simply telling the insurer facts that would create coverage."                        Id.

at 1160; see also Kilgore v. Resumix, 1998 Mass.Super. LEXIS 170

(finding no duty to defend where defamatory utterance was neither

alleged nor implied, and amendment of the complaint to state a
defamation claim was a mere possibility).

            The language of Boston Symphony undercuts OSF's position

that   facts   extrinsic        to   the    plaintiff's         allegations    in   the

complaints, uncovered at any stage of the underlying action, can

independently trigger a duty to defend that does not arise from the

allegations of the complaints, however sketchily stated.                      Indeed,

the SJC envisioned a limited role for extrinsic facts in liability
insurance   cases:        "We    hold      only   that     an    insurer    must    give

consideration to facts outside the complaint when it considers the

allegations in the complaint to determine if coverage exists."
Boston Symphony, 874 F. Supp. at 456.                This holding is consistent

with prior Massachusetts decisions                emphasizing that "there is no

duty to defend if, at the time the claims were advanced, the

insurer could reasonably have concluded that no aspect of the

claims . . . fell within the scope of coverage."                    Millipore Corp.

v. Travelers Indem. Co., 115 F.3d 21, 35 (1st Cir. 1997) (citing

Polaroid Corp. v. Travelers Indem. Co., 610 N.E.2d 912, 916 (Mass.

1993)) (emphasis added).             Thus, while the insurer can generally

determine its duty to defend after the plaintiff submits the

initial   version    of    his       complaint,      the    duty    to     defend   may


                                           -9-
occasionally arise during a later phase in the underlying action if

the plaintiff obtains leave to amend and adds allegations that

trigger coverage.     Consequently, "until there is an unalterable
determination   as   to   the   nature   of   the   underlying    claim,   any

declaration of rights concerning the insurer's duty to defend

cannot be conclusive."      Lumbermen's Mut. Cas. Co. v. Belleville

Indus., Inc., 555 N.E.2d 568, 575 (Mass. 1990).

           We therefore treat the extrinsic facts known or readily

knowable to USF&G as an aid to interpreting the Addamax complaints.

We do not consider them as independent grounds for a duty to

defend.   Functioning in this limited role, extrinsic facts work in

tandem with the "adumbrate" standard to add substance and meaning

to skeletal claims only adumbrated in the complaint.             These facts,
brought to the insurer's attention in a timely fashion by the

insured, aid the insurer's informed review of the tender of defense

by painting a fuller picture of the underlying action.
           However, extrinsic facts can also be misused by insureds

seeking to transform a skeletal claim in the underlying complaint

into an allegation arguably covered by the liability policy but

unrelated to an actual claim in the complaint.            Employed in this

way, extrinsic facts could stretch the terms of the liability

policy to encompass lawsuits beyond the contemplation of the

parties when they contracted for the insurance.          Hence, we must be

mindful of the SJC's admonition in Boston Symphony that the insured

cannot, "in the absence of a complaint that requires coverage,

force its insurers to defend the insured by simply telling the


                                   -10-
insurer facts that would create coverage."               Boston Symphony, 545
N.E.2d at 1160.

          We now discuss each of the two contested clauses of the
policies in turn.



                         III. Advertising Injury

          OSF argues that Addamax's suit was covered under the

"advertising injury" provisions of the primary and excess insurance

policies in effect at the time of OSF's announcement of the

selection of Secureware.        The pivotal definition in the Primary
Policy reads as follows:

          "Advertising Injury" means injury arising out of
          an offense committed during the policy period
          occurring in the course of the named insured's
          advertising activities, if such injury arises
          out of libel, slander, defamation, violation of
          right of privacy, piracy, unfair competition, or
          infringement of copyright, title or slogan.

The Umbrella Policy providing excess coverage similarly covers
damages resulting from:
          Advertising injury--mean[ing] injury arising out of
          one or more of the following acts committed during
          the policy period by or for the Named Insured in any
          advertisement, publicity article, broadcast or
          telecast:
          (a) libel, slander or defamation;
          (b) infringement of copyright or of title or of
               slogan;
          (c) piracy    or   unfair    competition   or   idea
               misappropriation under an implied contract;
          (d) invasion of the right of privacy.
           Of     all   the   acts   listed   in   the    advertising   injury

 provisions of the two policies, only "unfair competition" is


                                     -11-
 invoked by OSF as an underlying cause of the advertising injuries

 adumbrated in the Addamax complaints.                   In interpreting the phrase

 "unfair competition," we note that courts are generally obliged
 to construe ambiguous terms in an insurance contract in favor of

 the insured.           See Kenneth H. York & John W. Whelan, Insurance Law

 41,       42    (2d    ed.    1988)    (discussing          the   doctrine   of    contra

 proferentum); Mass. Bay Transp. Auth. v. Allianz Ins. Co., 597
N.E.2d 439 (Mass. 1992) (recognizing the doctrine in Massachusetts

 law).          Yet this rule does not operate here because the phrase

 "unfair         competition"      as    used     in   the    USF&G   policies     is     not

 ambiguous.             See Mass. Bay Transp. Auth., 597 N.E.2d at 441

 (declining to follow the doctrine of contra proferentum because

 the relevant policy language was not ambiguous).                       As the district
 court      found,       the   term     "unfair     competition"      in   the   policies

 "refer[s]         to    conduct      that   causes     confusion     on   the     part    of

 consumers," such as palming off or passing off.                           OSF, 2001 WL
1298878 at *6; see also American Bar Association Section of

 Litigation, Model Jury Instructions: Business Torts Litigation

 § 4.01[3] (1996).               It is settled in Massachusetts that "the

 gravamen of an unfair competition claim is the likelihood of

 consumer confusion as to the source of the goods or services."

 Datacomm Interface, Inc. v. Computerworld, Inc., 489 N.E.2d 185,

 191 (Mass. 1986).6

       6
      OSF argues that the "multiple reasonable meanings for the
'unfair competition’ offense which have long been known to insurers
evidence that the term is . . . ambiguous," and cites New Castle
County, Delaware v. Nat’l Union Fire Ins. Co., 243 F.3d 742, 745
(7th Cir. 2001) (observing that this "single phrase, which

                                             -12-
            Given the well-settled meaning of the term "unfair

 competition"     in    Massachusetts      law,   the    leading   case    in   the

 Commonwealth interpreting the phrase "unfair competition" in a
 general commercial liability insurance policy not surprisingly

 limits the injury to "palming off."                See Smartfoods, Inc. v.

 Northbrook Prop. & Cas. Co., 618 N.E.2d 1365, 1368 (Mass.App.Ct.
 1993) ("Unfair competition, in its common law signification,

 implies palming off."). Palming off is "'an attempt by one person

 to induce customers to believe that his products are actually

 those of another.'" Kazmaier v. Wooten, 761 F.2d 46, 52 (1st Cir.

 1985) (quoting Remco Industries v. Toyomenka, Inc., 286 F. Supp.
948, 954 (S.D.N.Y. 1968), aff'd, 397 F.2d 977 (2d Cir. 1968).                   By

 contrast, Addamax blames OSF for not using Addamax software in its
 operating system, and attributes this decision to an illegal

 scheme of monopolization and price-fixing.                 Whereas palming off

 involves   the    illicit       identification     or    association      of   the
 defendant's      product    with    the     plaintiff's,      Addamax's    major

 grievance is that OSF disassociated itself from Addamax, thereby

 foreclosing the company's participation in a large segment of the

 UNIX   software       market.      Thus   the    Addamax    complaint     is   not

 reasonably susceptible of an interpretation that it indicated or

 adumbrated a claim for unfair competition.



insurance companies have consistently refused to define, and that
has generated literally hundreds of lawsuits, with widely varying
results, cannot, under our application of commonsense, be termed
unambiguous.").   Id.   However, New Castle County addressed the
phrase "invasion of the right of private occupancy," id., not the
phrase "unfair competition" at issue here.

                                      -13-
           Massachusetts's decision to construe the advertising

 injury of unfair competition in a general commercial liability

 insurance policy as equivalent in scope to the state common law
 tort of the same name reflects the approach of a majority of

 jurisdictions.   See Atlantic Mut. Ins. Co. v. Biotech Corp., 857
F. Supp. 423, 429 (E.D. Pa. 1994) (collecting cases); Standard

 Fire Ins. Co. v. People's Church of Fresno, 985 F.2d 446 (9th Cir.

 1993); Gencor Indus., Inc. v. Wausau Underwriters Ins. Co., 857
F. Supp. 1560 (M.D. Fla. 1994); Pine Top Ins. Co. v. Public Util.

 Dist. No. 1, 676 F. Supp. 212 (E.D. Wash. 1987); QSP, Inc. v.

 Aetna Cas. and Sur. Co., 773 A.2d 906 (Conn. 2001); Bank of the

 West v. Superior Court, 833 P.2d 545 (1992).      In fact, at the time

 OSF and USF&G signed the relevant insurance contracts, "all
 federal court decisions [but one had] been consistent in their

 support of the common law definition" of unfair competition as

 "'palming off' or 'passing off,' that is, usurping the commercial
 advantage of another by deceptively substituting one's own goods

 for those of the competitor."          Terri D. Keville, Advertising

 Injury Coverage: An Overview, 65 S. Cal. L. Rev. 919, 954 (1992).7

           OSF    nonetheless   contends    that   Addamax's   complaint

 triggered a duty to defend under the advertising injury clauses
 of the policies because several claims in the Addamax complaint--
 including antitrust, Chapter 93A, and interference with business


     7
      The one exception, Keating v. National Union Fire Insurance
Co., 754 F. Supp. 1431 (C.D. Cal. 1990), has since been reversed by
the Ninth Circuit on appeal. See Keating v. National Union Fire
Insurance Co., 995 F.2d 154 (1991).

                                 -14-
relations claims--convey "unfair competition" in common parlance.

The district court acknowledged that, "In a general sense, [such]

violations     might   be    thought   of   as   a   species   of   'unfair
competition' because they entail methods of competition that are

illegal and thus unfair."       OSF, 2001 WL 1298878, at *7.        However,

it   ultimately   found     OSF's   argument   unpersuasive    because    the
insurance contract is a legal document, and parties signing it

should "expect that a legal term used in the policy will be

accorded the meaning that the courts have given it."                Id.   We

agree.   A treatise on the topic reinforces the district court's

analysis:

             In its general sense, "unfair competition" is
             defined as "all dishonest or fraudulent
             rivalry in trade and commerce" (Black's Law
             Dictionary), thus encompassing a potentially
             large number of different offenses. . . .
                  However, the definition of unfair
             competition quoted above goes on to state
             that the term "is particularly applied to the
             practice of endeavoring to substitute one's
             own goods or products in the markets for
             those of another having an established
             reputation and extensive sales, by means of
             imitating or counterfeiting the name, title,
             size, shape, or distinctive peculiarities of
             the article, or the shape, color, label,
             wrapper, or general appearance of the package
             . . . the imitation being carried far enough
             to mislead the general public or deceive an
             unwary purchaser, and yet not amounting to an
             absolute counterfeit or to the infringement
             of a trade-mark or trade-name." In this more
             limited meaning, which seems more likely to
             be applicable in the context of advertising
             injury, unfair competition is much the same
             as . . . misappropriation of advertising
             ideas or style of doing business.




                                    -15-
 Jeffrey W. Stempel, Law of Insurance Contract Disputes § 14.06,

 at 14-22 (2d ed. 2001) (quoting Donald S. Malecki and Arthur L.

 Flitner, Commercial General Liability 69-70 (6th ed., 1998)).
            The relevant sections of the policies define covered

 "advertising injuries" as those arising out of "libel, slander,

 defamation,    violation   of   right   of   privacy,   piracy,   unfair
 competition, or infringement of copyright, title or slogan" (in

 the general policy) and "(a) libel, slander or defamation; (b)

 infringement of copyright or of title or of slogan; (c) piracy or

 unfair competition or idea misappropriation under an implied

 contract; (d) invasion of the right of privacy" (in the excess

 policy).      Applying the interpretive principle of noscitur a

 sociis8 to language in an almost identical GCL policy, the Seventh
 Circuit observed that:

            A word sometimes picks up meaning from its
            neighbors; and all the other terms in the
            list of wrongs insured under the rubric of
            "advertising injury" concern the misuse of
            information,     as     befits    the    word
            "advertising."    Piracy and the infringement
            of copyrights, titles (presumably of books,
            songs, products, services, and so forth), and
            slogans (advertising and other) are simply
            different forms of theft (broadly conceived)
            of information. And defamation involves the
            use of false information, while invasion of
            the right of privacy the use of true, though
            sometimes     misleading     or    offensive,
            information.    Libel and slander are the two
            halves of defamation. . . . [I]f tortious
            interference [and similar claims are] covered
            by the policy, the policy has a bulge not

     8
      Loosely translated, noscitur a sociis means "it is known from
its associates." As a canon of construction, it means that "the
meaning of a word is or may be known from the accompanying words."
Black's Law Dictionary 1060 (6th ed. 1990).

                                  -16-
           easy to make sense of or to attribute to the
           deliberate choice of the parties.

 Curtis-Universal, Inc. v. Sheboygan Emergency Med. Servs., 43 F.3d
1119, 1124 (7th Cir. 1994).

           The   terms   surrounding   "unfair   competition"   in   the

 advertising injury provisions of the USF&G policies exclusively
 denote communicative harms (injuries that occur as a direct result

 of communication), not illegal courses of conduct that merely

 involve communication.    We are not persuaded by the appellant's

 attempt to apply the latter gloss to the term, just as the Seventh

 Circuit was unmoved by the same tactic in Curtis-Universal: "[W]e

 find it highly implausible to suppose that 'unfair competition'

 in a list of torts otherwise concerned mainly with harmful speech
 in various forms (defamation, invasion of the right of privacy,

 copyright infringement) would sweep under the policy a general,

 albeit only prima facie, liability for antitrust damages" and
 other causes of action not constituted by communicative harms.

 Id. at 1123.9

     9
      OSF argues that the Addamax litigation is covered by the
policy because the eighth "claim for relief" in Addamax's
complaints accuse OSF of "Unfair Methods of Competition in
Violation of the Massachusetts Unfair Trade Practices Act." As the
district court pointed out, "Massachusetts courts construe the term
'unfair competition' in a liability insurance policy not only to
signify that common law tort, but also to distinguish it from the
statutory cause of action for unfair business practices under
Chapter 93A." OSF, 2001 WL 1298878, at *6 (citing Smartfoods, Inc.
v. Northbrook Prop. & Cas. Co., 618 N.E.2d 1365, 1368 (Mass. App.
Ct. 1993)). Addamax was suing for violation of Chapter 93A, not
for common law unfair competition. Cf. Graham Resources, Inc. v.
Lexington Insurance Co., 625 So. 2d 716, 721 (La. Ct. App. 1993)
(observing that "in all of the out-of-state cases we have
reviewed," courts have ruled that unfair competition in context of

                                -17-
                        IV. Personal Injury

           The only terms in the "personal injury" sections of the

 two policies that possibly pertain to Addamax's suit are harms

 caused by communication.   The harms are defined as

           injury arising out of one or more of the
           following offenses committed during the
           policy period . . .     (3) a publication or
           utterance (a) of a libel or slander or other
           defamatory or disparaging material, or (b) a
           publication or utterance in violation of an
           individual's   right   of   privacy;   except
           publications or utterances in the course of
           or related to advertising, broadcasting,
           publishing    or    telecasting    activities
           conducted by or on behalf of the named
           insured shall not be deemed personal injury.
 The Umbrella Policy providing excess coverage similarly covers
 damages from

           injury arising out of . . . (b) the
           publication or utterance of a libel or
           slander or other defamatory or disparaging
           material or a publication or utterance in
           violation of an individual's right of
           privacy; except publications or utterances in
           the course of or related to advertising
           activities.

           Addamax makes no reference to a claim for defamation or
 disparagement in either of its complaints or in its initial demand
 letter to OSF.    Nonetheless, OSF argues that the complaints,

 considered in light of extrinsic evidence either provided to or
 readily   knowable   by    USF&G,    "adumbrate"   defamation   and
 disparagement claims. See Continental Cas. Co., 461 N.E.2d at 212

 ("if the allegations of the complaint are 'reasonably susceptible'


insurance coverage for advertising injury does not refer to conduct
prohibited by statute).

                               -18-
of an interpretation that they state or adumbrate a claim covered

by the policy terms, the insurer must undertake the defense").

           Maneuvering within the interpretive boundaries of the
"adumbrate" standard, see supra note 3, OSF insists that liability

coverage is triggered under the personal injury provisions of its

policies   on   the   theory   that   Addamax's   "damages[]   allegedly
occurred, at least in part, because the communications [by OSF]

to [its] Sponsors and Members about the selection of Secureware

as superior lowered Addamax in rank and estimation."       OSF further

contends that such "allegedly false statements . . . [could]

prejudice the plaintiff in the conduct of its business . . . [and

therefore] are sufficient to state a claim for disparagement as

to products and defamation as to the source of these goods under
Massachusetts law."

           As noted, OSF's personal injury coverage extends to

liability from injuries arising out of "other defamatory or
disparaging material," and not just to liability for "defamation"

and "disparagement" actions themselves. Interpreting this phrase

in a similar GCL policy, the SJC observed that "[d]isparage means,

among other things, 'to lower in rank and estimation by actions

or words,' or 'to speak slightingly of.'"         Boston Symphony, 545
N.E.2d at 1158 (quoting Webster's New International Dictionary of

the English Language 750 (2d ed. 1959)).

           OSF contends that all of Addamax's claims--including its

antitrust, Chapter 93A, and tortious interference claims--were

based (at least in part) on words and actions of OSF that


                                 -19-
explicitly or implicitly lowered Addamax in rank and estimation.

OSF's initial tender of the defense arguably alerted USF&G to the

publication of disparaging and defamatory materials in various
forms: 1) OSF advertisements promoting the RFT process generally,

2) the RFT process itself, 3) a "Security Rationale document" that

identified Addamax and Secureware as the two companies competing
in the Security RF and justified OSF's selection of the Secureware

product, 4) additional advertising after the completion of the

Security RFT announcing the selection of Secureware and touting

the impartiality of the RFT process, and 5) other unspecified

publications    referred   to   in    Addamax's     complaint   lauding    the

superior capabilities of Secureware.                OSF's re-tender of the

defense through this declaratory judgment action disclosed a sixth
source of defamatory or disparaging materials--rumors of Addamax's

impending bankruptcy in the wake of its loss to Secureware in the

RFT.
             We assume arguendo that these facts, identified in the

Addamax complaints or extrinsic to them, constituted "disparaging

or     defamatory   material"   in     the    Boston    Symphony   sense   of

diminishing Addamax's reputation.            We further assume that USF&G

can be charged with knowledge of all the extrinsic facts cited by

OSF.    USF&G does not argue (with respect fo OSF) that re-tender

of the defense through this declaratory judgment action violated

particular    notice   requirements     in    the    USF&G   policies.     See

Transamerica Ins. Co. v. Norfolk and Dedham Mut. Fire Ins. Co.,

279 N.E.2d 686, 689 (Mass. 1972); see also Hoppy's Oil Serv.,


                                     -20-
Inc., v. Insurance Co. of North America, 783 F. Supp. 1505, 1509

(D. Mass. 1992) ("No duty to defend or to participate in a defense

can arise before the insurer has notice of the suit against the
insured, or at least of the underlying claim and the likelihood

of suit.").    Moreover, Massachusetts law imposes    a broad duty to

investigate on liability insurers after the insured has tendered
a defense.     See Mass. Gen. Laws ch. 176D, § 3(9) (1998) ("An

unfair claim settlement practice shall consist of...(d) [r]efusing

to pay claims without conducting a reasonable investigation based

upon all available information").      Nevertheless, we conclude that

these extrinsic facts, viewed as aids in the interpretation of the

Addamax complaints, did not trigger a duty to defend because

Addamax was not alleging that the material cited by OSF caused its
injuries.    See Ekco Group, Inc. v. Travelers Indem. Co., 273 F.3d
409, 415 (1st Cir. 2001) ("There must be some causal connection

running from the offense . . . to the injury."); Knoll Pharm. Co.

v. Automobile Ins. Co., 152 F. Supp. 2d 1026, 1038 (N.D. Ill.

2001) ("The causal connection between the insured's activities and

the alleged injury is the salient factor in determining a duty to

defend.").

            Significantly, the USF&G policies only provide coverage

for "injur[ies] arising out of . . . defamatory or disparaging

material . . . committed [or created] during the policy period"

(emphasis     added).   Interpreting    identical   language   in   the

"advertising injury" clause of a similar policy, the Second

Circuit recently held that "the relevant causation issue with


                                -21-
 regard to insurance coverage is not whether 'the injury could have
 taken place without the advertising,' but 'whether the advertising

 did in fact10 contribute materially to the injury.'" R.C. Bigelow

 v. Lib. Mut. Ins. Co., 287 F.3d 242, 248 (2d Cir. 2002) (quoting

 Frog, Switch, & Mfg. Co. v. Travelers Ins. Co., 193 F.3d 742, 750

 n.8 (3d Cir. 1999)).11
           We conclude that Massachusetts courts would impose a

 similar "material contribution" requirement when construing this

 language in a commercial general liability insurance policy.   Cf.

 Eagle-Picher Indus., Inc. v. Liberty Mut. Ins. Co., 829 F.2d 227,

 248 (1st Cir. 1987) (predicting the SJC's response to a choice-of-

 law question that the court had yet to address directly).      To

 determine the level of causation implicated by the phrase "arising
 out of" in a liability insurance policy under Massachusetts law,

 we have previously looked to Massachusetts cases construing this

 phrase in the automobile insurance context.    See Merchants Ins.


     10
      We do not read the phrase "whether the advertising did in
fact contribute materially to the injury" as predicating an
insurer's duty to defend on the facts proven at trial. Indeed, we
could not read the phrase that way. The Supreme Judicial Court has
observed that "[t]he obligation of an insurer to defend is not, and
cannot be, determined by reference to the facts proven at trial.
Rather, the duty to defend is based on the facts alleged in the
complaint..." Boston Symphony, 545 N.E.2d at 1158. As used in the
R.C. Bigelow decision, the phrase "in fact" simply emphasizes that
the insured cannot trigger a duty to defend unless the acts alleged
in the underlying complaint that supposedly fall within the
coverage of the liability policy are further alleged by the
plaintiff in that action to have contributed materially to the
injury.
     11
      We see no reason to construe the phrase "arising out of"
differently in the advertising injury and personal injury
provisions of the USF&G policies.

                               -22-
Co. of New Hampshire, Inc. v. USF&G, 143 F.3d 5 (1st Cir. 1998).

In Merchants Ins. Co., the parties disputed whether the insurer's

duty to defend was triggered under a policy provision that
expanded       the     definition      of   an     "insured"    to   "the   person   or

organization shown in the Schedule . . . but only with respect to

liability arising out of 'your work' for that insured by or for

you." Id. at 9 (emphasis added).                   To determine the meaning of the

phrase "arising out of", we relied heavily on the SJC's opinion

in Rischitelli v. Safety Ins. Co., 671 N.E.2d 1243 (Mass. 1996),

where      the       court   sought    to    determine    whether     the   insured's

automobile insurance policy covered injuries that he sustained

when another motorist physically attacked him after their vehicles

were involved in an accident.                We observed in Merchants Ins. Co.

that

                 [t]he Massachusetts Supreme Judicial Court
                 confirmed in Rischitelli: "The expression
                 'arising out of' indicates a wider range of
                 causation than the concept of proximate
                 causation in tort law." By way of further
                 explanation, Rischitelli went on to say:
                 "However, the expression does not refer to
                 all circumstances in which the injury would
                 not have occurred 'but for' the involvement
                 of a motor vehicle."

Merchants Ins. Co., 143 F.3d at 9-10.

                 The SJC recently reaffirmed its interpretation of the

phrase "arising out of" in Rischitelli.                    See Ruggerio Ambulance

Serv., Inc. v. National Grange Mut. Ins. Co., 724 N.E.2d 295, 299

(Mass. 2000) ("The expression 'arising out of' indicates a wider

range of causation than the concept of proximate causation in tort

law    .   .     .    However,   the    expression       does   not   refer   to     all

                                            -23-
circumstances in which the injury would not have occurred 'but

for' the involvement of a motor vehicle."                     (citing Rischitelli,
671 N.E.2d     at    1245.)).          As    noted       above,    the    "contribute
materially" standard similarly connotes a range of causation

narrower than "but-for causation": "[T]he relevant causation issue

with regard to insurance coverage is not whether the 'the injury
could    have    taken        place   without        the    advertising'          [but-for

causation], but whether the advertising did in fact contribute

materially      to    the     injury."        R.C.   Bigelow, 287 F.3d    at   248

(citations omitted) (emphasis in original).                         Consequently, the

"contribute materially" causation requirement set forth in R.C.

Bigelow appears to fit comfortably within the Ruggerio parameters.

             There is no claim for defamation or disparagement in the
Addamax complaints, and no reliance on defamatory or disparaging

materials circulated by OSF as a cause of injury.                           Indeed, the

complaints pursue a different theme entirely by focusing on OSF's
structure and activities while largely ignoring its words.                              This

presentation         begins    with   the      complaints'          portrayal      of    the

consortium as the singular force in the market for UNIX operating

system   software:          "Addamax's market consisted of OSF's Sponsors

as well as smaller computer vendors and system integrators, the

overwhelming majority of whom are non-voting Members of OSF."

Complaint at 12, Addamax v. Open Software Foundation, 964 F. Supp.
549 (D. Mass. 1997) (emphasis added); see also First Amended

Complaint at 9-10, 17, 34.




                                         -24-
               Addamax     subsequently     chronicles      the   diminishing

purchasing power of vendors outside the OSF membership group, and

asserts that a software producer's failure to successfully market
its product to OSF was tantamount to foreclosure from the entire

market.   "Whereas previously . . . Addamax had a potential market

of numerous computer vendors, . . . the formation of OSF has
caused a consolidation of that market into one dominant customer,

i.e. OSF.      As a result, the software developers, such as Addamax,

that are not selected by the cartel are foreclosed from the

market." Id. at 14-15; see also First Amended Complaint at 22-23.

Not surprisingly, the complaints attribute               Addamax's injuries

solely    to    the     purchasing   decisions   of   OSF   members   without

mentioning vendors outside the OSF group:
               OSF and its Sponsors . . . have foreclosed
               Addamax from selling its B1st product to the
               more than 70% of the UNIX operating system
               market represented by OSF and its membership.
               Accordingly, Addamax has been injured in its
               business and property through the loss of
               millions of dollars in past, present, and
               future profits, by loss of customers and
               potential customers, by loss of goodwill, and
               by the prospective destruction of its
               business.


Complaint at 22, 25, 30 (emphasis added); see also First Amended

Complaint at 20-21, 25, 30-31, 34.

               The     noteworthy    absence     of   any    defamation   or

disparagement claim against OSF is consistent with Addamax's

understanding of the UNIX software market as memorialized in the

complaints.          If vendors outside the OSF membership group were a

minimal presence in the market for UNIX operating system software,

                                     -25-
 any disparaging or defamatory materials published by OSF (which

 by that time had already decided to bundle Secureware's product

 into OSF/1) could not have materially contributed to Addamax's
 injuries.

               No    extrinsic      facts   or   documents     proffered     by   OSF

 contradict Addamax's characterization of OSF in its complaints as
 a monopsonist in the market for UNIX operating system software,

 or allude to the presence of a significant consumer base outside

 of OSF's membership.12          Therefore, even if we assume that every

 extrinsic fact referenced by OSF was properly brought to USF&G's

 attention when OSF tendered the defense, OSF cannot demonstrate

 that these         facts   "contribute[d]       materially"    to   the   injuries

 alleged by Addamax in its complaint.               R.C. Bigelow, 287 F.3d at

 248.     At    worst,      these    extrinsic     facts   suggest    that    OSF's

 publication of disparaging materials and propagation of bankruptcy

 rumors adversely impacted Addamax's business relationships with
 the comparatively small number of computer vendors outside the OSF

 membership group.          Even construing these facts in the light most


     12
      The absence of a substantial consumer base with the capacity
to alter its purchasing behavior in response to disparaging or
defamatory material distinguishes this case from Knoll Pharm. Co.,
152 F. Supp. 2d at 1026 (N.D. Ill. 2001), which OSF relies heavily
upon in its brief. In Knoll, the insured sold a synthetic thyroid
hormone that it promoted as being superior to competing generic
drugs on the basis that there was "no proven bioequivalent
product." Id. at 1030. The district court ruled that the insured
was entitled to coverage under their     liability policy, noting
inter alia that such disparaging and misleading remarks by the
insured may have induced plaintiffs (purchasers of health and
medical supplies) to substantially overpay for the insured's
thyroid drug when they could have purchased a cheaper generic drug
with the equivalent biological composition.

                                        -26-
favorable to OSF, the financial impact of OSF's words pales in

comparison to the economic effect of its deeds, which foreclosed

Addamax from 70% of the entire market for its UNIX operating
system software.       Indeed, by its own terms in the complaints,

Addamax dismisses losses from vendors outside OSF as immaterial:

"[T]he software developers, such as Addamax, that are not selected
by the cartel are foreclosed from the market."                Complaint at 14-

15; see also First Amended Complaint at 22-23.                 Accordingly, we

conclude that any injuries resulting from the publication of the

"extrinsic facts" cited by OSF are not sufficiently material to

satisfy the "arising under" requirement in the personal injury

provisions.     R.C. Bigelow, 287 F.3d at 248.



                                   V. Conclusion

             Determining whether complaints state a claim for a given
cause   of    action     is    a       relatively   straightforward     matter;
determining whether they adumbrate, or faintly sketch, a claim is

a more difficult interpretive question.                  However, there is a
discernible line between adumbration in a complaint and the
mischaracterization       of       a    complaint   by   an   insured   relying

creatively on extrinsic facts.             Although OSF may detect a sketch
or suggestion of covered claims in Addamax's complaints, and the
extrinsic facts cited, we do not.               We therefore conclude that

USF&G was not obliged to defend the Addamax action.

             Affirmed.



                                        -27-